United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Rouses Point, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket Nos. 19-1028 and
20-0975
Issued: June 12, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 10, 2019 appellant, through counsel, filed a timely appeal from a February 22,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP), in File No.
xxxxxx515, which the Clerk of the Appellate Boards docketed as No. 19-1028. On the same date
appellant also timely appealed from a March 15, 2019 merit decision, in File No. xxxxxx028,
which the Clerk of the Appellate Boards docketed as No. 20-0975.
On November 25, 2012 appellant, then a 48-year-old special agent/criminal investigator,
filed a traumatic injury claim (Form CA-1) alleging that he injured his right shoulder while
exercising in the performance of duty.2 By decision dated November 15, 2012, OWCP denied

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

This claim was assigned OWCP File No. xxxxxx028.

appellant’s traumatic injury claim. Following multiple requests for reconsideration, by decision
dated March 15, 2019, OWCP denied modification of its denial.
On February 16, 2016 appellant filed an occupational disease claim (Form CA-2) alleging
that he developed numbness and pain in his right hand, forearm, and elbow due to factors of his
federal employment.3 By decision dated May 18, 2016, it denied appellant’s claim. Appellant
subsequently exercised his appeal rights. Ultimately, by decision dated February 22, 2019, a
hearing representative affirmed the denial of the occupational disease claim noting that appellant
had a history of bilateral shoulder surgeries under OWCP File No. xxxxxx028, which appellant’s
physician failed to consider when addressing the cause of his current right upper extremity
condition(s). The hearing representative recommended that OWCP File Nos. xxxxxx028 and
xxxxxx515 be administratively combined.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issue(s) depends on frequent cross-referencing between files.4 For
example, if a new injury is reported for an employee who previously filed a claim for a similar
condition or the same part of the body, doubling is required.5 Here, appellant filed two claims
involving his right upper extremity. OWCP’s hearing representative indicated in the February 22,
2019 decision in OWCP File No. xxxxxx515 that she reviewed medical evidence in OWCP File
No. xxxxxx028 in reaching her decision and recommended that the claims be combined. However,
the claims were not combined at the time of the hearing and have yet to be combined. Therefore,
the Board is unable to review the necessary information upon which the hearing representative
relied.6
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine File Nos. xxxxxx515 and xxxxxx028. Following this and such further development as it
deems necessary, OWCP shall issue a de novo decision. Accordingly,

3

This claim was assigned OWCP File No. xxxxxx515.

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); see also R.S., Docket No. 19-0416 (issued November 26, 2019).
5

Id.; E.P., Docket No. 18-1333 (issued March 22, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

6

Decisions on claims are based on the written record, which may include forms, reports, letters, and other evidence
of various types such as photographs, videotapes or drawings. Evidence may not be incorporated by reference, nor
may evidence from another individual’s case file be used. Evidence contained in another of the claimant’s case file(s)
may be used, but a copy of that evidence should be placed into the case file being adjudicated. All evidence that forms
the basis of a decision must be in that claimant’s case record. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Initial Development of Claims, Chapter 2.800.5a (June 2011).

2

IT IS HEREBY ORDERED THAT the February 22 and March 15, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the cases are remanded to OWCP
for further proceedings consistent with this order of the Board.
Issued: June 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

3

